       Case 1:20-mc-00011-JLS Document 14 Filed 01/27/21 Page 1 of 10



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


                                                                   lOEWENG^
 Eugene Scalia, Secretary of Labor,                                  DISTR\S
 United States Department of Labor,

              Petitioner,
                                                         20-mc-l 1 (JLS)
       V.




 Zetti's Maple, Inc., d^/a Zetti's Pizza &
 Pasta, and John Fusco, as an
 individual,

              Respondents.


                             DECISION AND ORDER


      As part of the United States Department of Labor's efforts to investigate

compliance with the Fair Labor Standards Act of 1938, 29 U.S.C. 201 et seq.. its

Wage and Hour Division served an administrative subpoena duces lecuin on Zetti's

Maple, Inc., d/b/a Zetti's Pizza & Pasta (a single-location restaurant), and John

Fusco, as an individual (owner)(collectively, "Respondents"). Subsequently,

Secretary of Labor Eugene Scalia ("the Secretary") moved to compel Respondents'

compliance with that Subpoena. The Court granted that motion. Compliance did

not occur. Thus, the Court now grants, in part and as set forth below, the

Secretaiy's motion for adjudication of civil contempt.


        I.   Background


      The Secretary of Labor initiated this case on Apia) 8, 2020 as part of ongoing

efforts to investigate Respondents' compliance with the FLSA. Specifically, the
      Case 1:20-mc-00011-JLS Document 14 Filed 01/27/21 Page 2 of 10



Secretary moved to compel compliance with the administrative subpoena duccs

iecum served on Respondents on December 5, 2019 {the "Subpoena")- and to toll the

statute of limitations set forth at 29 U.S.C. § 255. Dkts. 1-5.

      Respondents did not appear. See Dkts. 7, 8. On July 27, 2020, the Court

granted the motion to compel, directing Respondents to comply with the Subpoena

by August 17, 2020, and tolling the applicable statute of limitations from the

Subpoena return date (December 19, 2019) until the date on which Respondents

fully complied with it. Dkt. 8.

      On November 25, 2020, the Secretary moved for sanctions based on

Respondents' noncompliance. Dkt. 9. Specifically, the Secretary requested that the

Court hold Respondents in contempt of the Court's July 27, 2020 Order and require

Respondents "to pay the Secretary's attorney's fees and a penalty of S250.0() for

each day Respondents continue in contempt of the July 27. 2020 Order." Id. at 1.

      Counsel for the Secretary at the Office of the Solicitor maintains that

"Respondents have failed to comply in any manner with the Court's July 27, 2020

Order. Respondents have not produced any further records .. . nor have they given

DOL any information indicating that they are unable to do so." Dkt. 9-2 (Harris

Deck), at 2 ^ 6. On July 23, 2020, an attorney who indicated that he was "retained

by Respondents to assist in this matter" emailed counsel for the Secretary. Id. at 2

  7. He provided "a New York State Department of Taxation and Finance power of

attorney form," signed by Respondent Fusco, that identified him as "a
       Case 1:20-mc-00011-JLS Document 14 Filed 01/27/21 Page 3 of 10



representative of Zetti's Maple, Inc." Id. at 2 *\\ 8. The attorney requested

additional time to comply, but did not suggest a timeframe. Id. at 2 II 7.

       On July 27, 2020, the Court directed Respondents to complj* with the

Subpoena by August 17, 2020. Dkt. 8. After the August 17 deadline had passed,

Counsel for the Secretary maintains that she emailed Respondents' attorney^ twice

more. First, she notified him that "Respondents would have until September 2,

2020 before the Secretary pursued further legal action." Dkt. 9-2(Hands Deck) at

2-3 II 10. Then, at the request of Respondents' attorney, she provided "clarification

on which records had been provided" and asked him to contact her if he needed

more information. Id. at 3    11-12. She has not heard from "anyone representing

Respondents since August 26, 2020." Id. at 3      13. As of the date of the Secretain 's

motion, Respondents have not provided "any portion of the records that wore absent

when the Secretary filed the motion to compel on April 8. 2020, nor have

Respondents indicated that thej^ are unable to comply wit h the Subpoena or this

Court's July 27, 2020 Order." See id. at 3 1|^|13-14; see also Dkt. 9-3 at 3-4.

      Following the motion for sanctions, the Court set a briefing schedule and

status conference, notice of which the Secretary served on Respondent s. Dkts. Ki

ll. Respondents neither submitted opposition briefing nor appeared for the status




^ The Court refers to this individual as Respondents' attorney based upon the
Secretary's motion papers. However, no attorney has entered a notice of
appearance on behalf of Respondents. This Court makes no conclusions about the
attorney's potential representation of Respondents and describes him only to the
extent it provides context into Respondents' compliance with this Court's Order.
         Case 1:20-mc-00011-JLS Document 14 Filed 01/27/21 Page 4 of 10



conference. Dkt. 12. At the status conference, the Secretary advised that il had nol

received any records or communication from Respondents. Id.


         II.        Contempt Motion


        A court may hold a party in contempt "if(1) the order the pai'ty failed to

comply with is clear and unambiguous,(2) the proof of noncompliance is clear and

convincing, and (3) the party has not diligently attempted to comply in a reasonable

manner." CBS Broad. Inc. v. FilmOn.com, Inc., 814 F.Sd 91, 98 (2d Cir. 201G)

(citation omitted). Although a hearing ordinarily is required before a court may

award civil contempt sanctions, no hearing is required "where there are no material

facts in dispute." See Sulzer Mixpac USA, Inc. v. Shanghai NSJ Hardware Ltd..

No. 09 Civ. 9705(DAB)(GWG), 2013 WL 5997707, at *3 (S.D.N.Y. Nov. 13, 2013)

(citation and quotations omitted)("Because [Defendant] has not appeared in this

action to dispute the facts proffered by [Plaintiffs] in support of the motion for

sanctions, no hearing is required."), report and recommendation adopted by 2014

WL 793086 (S.D.N.Y. Feb. 25, 2014); see also W.D.N.Y. Local Rule 83.4(b) ("If the

alleged contemnor puts in issue the alleged misconduct or the damages thereby

occasioned, they shall upon demand be entitled to have oral evidence taken on the

issues . . . .").

        Each factor is met. The Court's July 27, 2020 Text Order was clear that

"Respondents Zetti's Maple, Inc., d/b/a Zetti's Pizza & Pasta, and Jc^hn Fusco are

directed to comply with the December 5, 2019 Administrative Subpoena Diices

Tecum by 8/17/2020." Dkt. 8. Respondents failed to comply with this unambiguous
       Case 1:20-mc-00011-JLS Document 14 Filed 01/27/21 Page 5 of 10



directive, even in part. Indeed, it is undisputed on this record that "Kespondents

have not produced any records in response to the Court's July 27. 2020 order." See

Dkt. 9-3, at 6; see also Dkt. 9-1 (Schneider Deck), at 2-3 *\\*\\ 6-7; Dkt. 9-2 (Harris

Deck), at 3 H'l 13-14.

      In addition, the Secretary's proof of noncompliance is clear and convincin^i;.

The Secretary has submitted declarations from its counsel and from an investigator

in the Wage and Hour Division, both of whom attest to Respondents' failure to

provide the documents requested in the Subpoena. See generally Dkt. 9-1

(Schneider Deck); Dkt. 9-2 (Harris Deck). Moreover, Respondents received notice ol

the motion to compel, the Court's July 27, 2020 Order, the Court's January 6, 2021

status conference, and the motion for sanctions. See, e.g., Dkts. 6, 11. Despite such

notice, Respondents have not appeared and have not disputed the Secretary's

positions. Indeed, because the motion for sanctions is unopposed, there are no

material facts in dispute, and a hearing is not necessary. See Sulzer Mi.xpac USA,

Inc., 2013 WL 5997707, at *3; see also W.D.N.Y. Local Rule 83.4(b). For these

reasons, too, the Court cannot conclude that Respondents "diligently attemi)ted to

comply in a reasonable manner" with the July 27, 2020 directive. CBS Broad. Inc..

814 F.3d at 98. Their counsel's sporadic email communication with counsel for the

Secretary does not convince the Court otherwise.


      III.    Contempt Sanction


       Civil contempt sanctions "have two purposes: to coerce compliance with a

court order and to compensate a plaintiff." CBS Broad. Inc., 814 F.3d al 101
       Case 1:20-mc-00011-JLS Document 14 Filed 01/27/21 Page 6 of 10



(citation omitted). The former is relevant here.- When "the purpose is coerci\x\ the

district court has broad discretion to design a remedy that will bring about

compliance." Perfect Fit Indus., Inc. v. Acme Quilting Co., Inc., 673 F.2d 53. 57 (23

Cir. 1982)(citation omitted).

      In exercising that discretion, courts consider the "character and magnitude of

the harm threatened by continued contumacy," the "probable effectiveness" of the

sanction in generating compliance, and the contemnor's "financial resources and ih(^

consequent seriousness of the burden." Id. (citations and quotations omitted). The

"overriding consideration is whether the coercive fine [is] reasonably set in relation

to the facts and [is] not arbitrary." Id. In addition, a "hallmark" of coercive

sanctions is the contemnor's ability to purge the contempt. CBS Broad. Inc., 814

F.3d at 101 (citing Int'l Union, United Mine Workers of America v. Bagwell, 512 U.S.

821, 828 (1994)). The imposition of a fine following a finding of contempt is civil

where the contemnor has a "subsequent opportunity to reduce or avoid the fine

through compliance." Bagwell, 512 U.S. at 829 (citation omitted).

      In order to coerce future compliance, the Secretary asks the Court to impose a

"modest penalty of $250.00 per day" on Respondents, beginning the date of this

Decision and Order, until they reach full compliance. Dkt. 9-3, at 9. The extent of

Respondents' ability to pay is unclear given their "failure to provide records or




^ The Court denies without prejudice the Secretary's request that Respondents bear
its attorney's fees. Dkt. 9-3, at 7-9. The Court indicated at the status conference on
January 6, 2021 that it was not inclined to grant that request on the record before
it. Dkt. 12.

                                           6
       Case 1:20-mc-00011-JLS Document 14 Filed 01/27/21 Page 7 of 10



meaningfully communicate with the DOL" and their failure to appear.'^ Id.

Nonetheless, the Court concludes that a daily penalty of $200.00 is a reasonable

means of enforcing Respondents' future compliance with the July 27, 2020 Order

and is not unduly burdensome or otherwise punitive under these circumstances.

See Sec'y, Dep't of Labor u. River Ranch Bar & Grille, LLC, No. 5:17-cv-94-Oc-

30PRL, 2018 WL 2074161, at *3(M.D. Fla. Apr. 13. 2018)(recommending that

defendants, a restaurant and its owner who failed to appear in an FLSA case

initiated by the Secretary of the Department of Labor, pay a daily fine of $500.00

until the contempt is purged), report and recommendation adopted by 2018 WL

2011372(M.D. Fla. Apr. 30, 2018).

       Moreover, Respondents have the "ability to forestall or end any accumulal ioji

of fines simply by complying with the [July 27, 2020] Order." Perfect Fit Ind., Inc.,

673 F.2d at 57. As set forth below, Respondents shall have 21 days from the date of

this Decision and Order to comply with this Court's July 27, 2020 Order. If

Respondents fail to comply by the end of the 21-day timeframe, Respondents shall

then be assessed a civil penalty of $200.00 per day thereafter, until they have

complied with the Court's July 27, 2020 Order.

                                      ORDER

      Upon consideration of the Secretary of Labor's November 25, 2020 Motion for

Adjudication of Civil Contempt, following an opportunity for all parties to be heai-d.




^ There is some indication in the record that Respondent Zetti's made approximately
$1.7 million in sales for one or two recent years. Dkt. 3(Schneider Decl.), at 5 ^ 20.
                                          7
       Case 1:20-mc-00011-JLS Document 14 Filed 01/27/21 Page 8 of 10



and for good cause shown, it is hereby ORDERED that the Secretary of Labor's

Motion is GRANTED in part. Respondents, Zetti's Maple, Inc., d/b/a Z(Tti's Pizza &

I'asta, and John Fusco, are each held in contempt of this Court's July 27, 2020

Order compelling production of records in response to an administrative subpoena

duces teciun.


      It is further ORDERED that Respondents shall comply with this Court s July

27, 2020 Order within 21 days of the date of this Decision and Order. If

Respondents fail to comply by the end of the 21-day timeframe. Respondents shall

then be assessed a civil penalty of $200.00 per day thereafter, until they have

complied with the Court's July 27, 2020 Order. The fine will cease to be assessed on

the date when Respondents provide to the Secretary of Labor, via delivery to the

United States Department of Labor, Wage and Hour Division, Buffalo Area Officcu

130 S. Elmwood Avenue, Room 534, Buffalo, New York 14202, the records listed

below. For the period November 25, 2016 to present (unless otherwise noted).


Respondents are to provide the following:


  (1) State and federal tax filings and all other documents reflecting gross annual

      dollar volume of sales for the years 2016 through 2019;

  (2) Any leasing or franchising agreements, including documents reflecting any

      other locations where Zetti's does business;

  (3) Documents reflecting the full names of all current and former emploj'ces,

      with their addresses, phone numbers, hourly rates of pay or salaries.




                                          8
      Case 1:20-mc-00011-JLS Document 14 Filed 01/27/21 Page 9 of 10



      descriptive job titles, work schedules, and whether Zetti's considers each

      employee to be exempt from overtime pay;

   (4) All records of hours actually worked by employees or independent contractors

      (in whatever form available);

   (5) All payroll records (except those records provided on November 27, 2019 for

      58 of the 156 weeks requested at the time), including records of cash

      payments;


   (6) All documents reflecting the form of wage payment to employees (e.g. cash,

      check, or combination); and

   (7) Documents reflecting the birth dates for all employees under the age of 18.


      The penalty of $200.00 per day will continue to be assessed until

Respondents submit certification to this Court, on notice and copy to the Secretary

of Labor (via electronic mail to haiTis.megan.i@dol.gov). that a complete sot of

records were provided to the Department of Labor in compliance with the Court s

July 27, 2020 Order. On the date, as determined by this Court, that Respondents

have completed compliance with the July 27, 2020 Order and provided the records

listed above, the daily civil penalty will cease and an order for Respondents to pa>'

the total amount accrued up to that date will be issued.
      Case 1:20-mc-00011-JLS Document 14 Filed 01/27/21 Page 10 of 10



       It is further ORDERED that the Secretary shall serve this Decision and

Order on Respondents within five days of the date of this Decision and Order and.

b\' that date, shall also file proof of service.

SO ORDERED.



Dated:        January 27, 2021
              Buffalo New York




                                               JOHi^L. SINATRA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                             10
